                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

VERNON MARCUS COLEMAN,

       Plaintiff,                         Civil No. 2:19-CV-10572/2:19-CV-10630
                                          HONORABLE VICTORIA A. ROBERTS
v.                                        UNITED STATES DISTRICT JUDGE

ERIK JOHANSENE AND
RAYMOND BUCCIARELLIR,

      Defendants,
____________________________________/

     OPINION AND ORDER (1) DENYING THE MOTION TO VACATE THE
     ORDER OF DISMISSAL (Doc. 19) AND (2) DENYING THE MOTION FOR
                  RELIEF FROM JUDGMENT (Doc. 20)


       Plaintiff filed two separate civil rights complaints. The cases were consolidated

into one action. On April 18, 2019, the complaint was dismissed without prejudice for

failing to state a claim upon which relief can be granted. Coleman v. Johansene, No.

2:19-CV-10572, 2019 WL 1746256 (E.D. Mich. Apr. 18, 2019).

       Now pending are Plaintiff’s motions to vacate the order of dismissal and for relief

from judgment. The motions are DENIED.

       The Court discusses the motions together because they are related. Plaintiff seeks

relief from judgment pursuant to Fed. R. Civ. P. 60(b).

       Under Fed. R. Civ. P. 60(b), a motion for relief from judgment can be granted for

the following reasons:

       (1) mistake, inadvertence, surprise, or excusable neglect;


                                             1
       (2) newly discovered evidence which by due diligence could not have been
       discovered in time to move for a new trial under Rule 59(b);
       (3) fraud (whether heretofore denominated intrinsic or extrinsic),
       misrepresentation, or other misconduct of an adverse party;
       (4) the judgment is void;
       (5) the judgment has been satisfied, released, or discharged, or a prior
       judgment upon which it is based has been reversed or otherwise vacated, or
       it is no longer equitable that the judgment should have prospective
       application; or,
       (6) any other reason justifying relief from the operation of the judgment.

       The party who seeks to invoke Rule 60(b) bears the burden to establish that its

prerequisites are satisfied. See Jinks v. AlliedSignal, Inc., 250 F. 3d 381, 385 (6th Cir.

2001). A Rule 60(b) motion is properly denied where the movant attempts to use the

motion to relitigate the merits of a claim and the allegations are unsubstantiated. See

Miles v. Straub, 90 F. App’x. 456, 458 (6th Cir. 2004). A movant under Rule 60(b)

likewise fails to demonstrate entitlement to relief when he or she simply rephrases the

prior allegations that were contained in the original complaint. See Johnson v. Unknown

Dellatifa, 357 F. 3d 539, 543 (6th Cir. 2004).

       A Rule 60(b)(1) motion for relief from judgment is available to provide relief only

when: (1) a party has made an excusable mistake or an attorney has acted without

authority, or (2) the judge has made a substantive mistake of law or fact in the final

judgment or order. U.S. v. Reyes, 307 F.3d 451, 455 (6th Cir. 2002).

       Plaintiff alleged in his complaints that on July 10, 2018, he was stopped and

illegally searched at the Detroit Metropolitan Airport by Defendants Johansene and

Bucciarellir, two airport police officers. Plaintiff alleged that the officers seized money

from him without a warrant. Plaintiff alleged that evidence from this arrest was used as


                                              2
the basis to revoke his supervised release for his conviction for conspiracy to possess

with the intent to distribute at least five kilograms of a mixture and substance containing

cocaine out of the United States District Court for the Northern District of Georgia.

Plaintiff was sentenced to twenty four months incarceration.1

       Plaintiff argues that the two cases were improperly consolidated. He is wrong.

Fed. R. Civ. P. 42 (a)(2) indicates that a district court may consolidate actions which

“involve a common question of law or fact.” Plaintiff’s two civil rights cases involved a

common question of law or fact and the Court did not err in consolidating them. Plaintiff

is attempting to relitigate an issue already ruled upon by this Court. This is

impermissible.

       Plaintiff also argues that the Court erred in summarily dismissing his complaint

pursuant to Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). He says Heck is an

affirmative defense, and a complaint should not be summarily dismissed under the

screening provisions of 28 U.S.C. § 1915(e)(2)(B).

       Contrary to Plaintiff’s claim, the Sixth Circuit has “not explicitly held whether

Heck constitutes an affirmative defense” to a complaint “although at least one of our

sister circuits has found that defendants may waive Heck arguments by failing to make

them before the district court.” Cummings v. City of Akron, 418 F.3d 676, 681, n. 3 (6th

Cir. 2005). The Sixth Circuit in Cummings noted that a prior Sixth Circuit panel had



1
 See United States v. Coleman, No. 1:07-CR-233 (N.D. Ga. Jan. 25, 2019). Public records and
government documents, including those available from reliable sources on the Internet, are
subject to judicial notice. See Daniel v. Hagel, 17 F. Supp. 3d 680, 681, n. 1 (E.D. Mich. 2014).
                                                3
affirmed a district court’s sua sponte finding that Heck barred the plaintiff’s claims. Id.

(citing Manthey v. Kessler, 79 F. App’x. 153, 153–54 (6th Cir. 2003)).

       Even if Heck is an affirmative defense, if the allegations in a complaint show that

relief is barred by an affirmative defense, the complaint is subject to dismissal for failure

to state a claim. See Mattox v. Edelman, 851 F.3d 583, 590 (6th Cir. 2017)(citing Jones v.

Bock, 549 U.S. 199, 215 (2007)). The Sixth Circuit recently affirmed the sua sponte

dismissal of a prisoner civil rights case under Heck in a published opinion. See Sampson

v. Garrett, 917 F.3d 880, 881 (6th Cir. 2019). The allegations in Plaintiff’s complaint

clearly showed that relief was barred under Heck; this Court did not err in summarily

dismissing the complaint.

       Additionally, Plaintiff argues that the Court erred in dismissing his complaint

under Heck because the allegedly illegal seizure of his money at the time of his arrest by

Detroit Metropolitan Airport Police does not call into question the validity of the

revocation of his supervised release by the judge in the United States District Court for

the Northern District of Georgia.

       But Plaintiff alleged in his original complaint, “The arrest without probable cause

was the basis for evidence for a two year probation prison sentence.” See Complaint,

Case No. 19-CV-10630 (ECF 1, Pg ID 12). One of Plaintiff’s Northern District of

California conditions of supervised release was that he was not to be in possession of

illegal drugs. See United States v. Coleman, No. 1:07-CR-233 (N.D. Ga.)(ECF 796, Pg

ID 8). Plaintiff’s supervised release was revoked because he was arrested at the Detroit

Metropolitan Airport on July 10, 2018 while in possession of heroin. (Id., Pg ID 9-10, 11-

                                              4
12. The district judge ultimately found that Plaintiff violated this and other conditions of

his supervised release. See United States v. Coleman, No. 1:07-CR-233 (N.D. Ga.)(ECF

803). Plaintiff was sentenced to prison. See United States v. Coleman, No. 1:07-CR-233

(N.D. Ga.)(ECF 804). Heck bars the recovery of monetary damages from a supervised

release violation unless the revocation of supervised release is reversed or vacated. See

Wingo v. Mullins, 400 F. App’x. 344, 346–47 (10th Cir. 2010); Nikirk v. Rodriguez, 129

F. App’x. 103, 104 (5th Cir. 2005); See also Faber v. Smith, No. 17-2523, 2018 WL

6918704, at * 2 (6th Cir. June 6, 2018), reh'g denied (June 28, 2018)(Under Heck, “Faber

cannot file Bivens claims that would undermine the validity of the district court’s orders

amending his supervised release terms).

       Finally, Plaintiff offered no facts or argument in his complaints establishing that

the seizure or arrest was illegal. Plaintiff’s conclusory allegations that he was arrested

without a warrant or probable cause are insufficient to state a claim for relief even if his

allegations were not barred by Heck. See Karafiat v. O'Mally, 54 F. App’x. 192, 194 (6th

Cir. 2002).

       Plaintiff’s arguments that the defendants interfered with his ability to hire his own

attorney and that his illegal arrest lead to the destruction of his business and/or lost wages

were already addressed and rejected by the Court in the opinion and order of summary

dismissal.

       Lastly, Plaintiff fails to raise new facts or arguments in his Rule 60(b) motion. It

merely reiterates the allegations that he made in his original complaint. See Johnson, 357

F. 3d at 543.

                                              5
      IT IS ORDERED That:

      The Motion to Vacate the Order of Dismissal (Doc. 19) and the Motion for Relief

From Judgment (Doc. 20) are DENIED.


                                       s/ Victoria A. Roberts
                                       HONORABLE VICTORIA A. ROBERTS
                                       UNITED STATES DISTRICT JUDGE
Dated: 7/8/19




                                          6
